DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Supples (US 2009/0095947) in view of Kreller (US 9109370).
Re Clm 1:  Supples discloses a stanchion (fig 2), comprising: an elongate member (18) having a length disposed between a member first end (bottom) and a member second end (top); a base (16) coupled to said member first end (see figs), said base having a base first side (bottom) opposite a base second side (top) extending to a base periphery, said base first side configured to engage a support surface to support said elongate member in an upright condition (see figs); and a plurality of gussets (46, 48) each having a gusset first face opposite a gusset second face extending to a gusset edge, said gusset first face connected to said elongate member and said gusset edge connected to said base second side, 
Supples fails to disclose a first annular frame having a first frame first side opposite a first frame second side extending between a first frame inner edge and a first frame outer edge, said first frame inner edge joined to said elongate member proximate said elongate member second end.
Kreller (US 9109370) teaches (fig 12) a stanchion with a first annular frame (111) having a first frame first side (bottom) opposite a first frame second side (top) extending between a first frame inner edge and a first frame outer edge, said first frame inner edge joined to said elongate member proximate said elongate member second end (see fig 12).  This is taught for the purpose of connecting to another stanchion at a variety of circumferential positions around the stanchion.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have replaced, by simple substitution, the first end connection device (36b, 38b, 40b, etc.) of Supples with a first annular frame having a first frame first side opposite a first frame second side extending between a first frame inner edge and a first frame outer edge, said first frame inner edge joined to said elongate member proximate said elongate member second end, as taught by Kreller, for the purpose of connecting to another stanchion at a variety of circumferential positions around the stanchion.  
Re Clm 15:  Supples as modified by Kreller above fails to disclose a securement assembly to couple a first stanchion to a second stanchion, said securement assembly including: at least one securement pin extending in generally orthogonal relation to said first annular frame or said second annular frame; and a securement aperture disposed in said first annular frame or said second annular frame; wherein said securement pin and said securement aperture disposed on said first or second annular frame of said first and second stanchions to allow said securement aperture of said first 
Kreller further teaches (fig 17 and 18) a securement assembly (114, 115, 117, 118, etc.) to couple a first stanchion to a second stanchion, said securement assembly including: at least one securement pin (118) extending in generally orthogonal relation to said first annular frame or said second annular frame (see fig 17); and a securement aperture (119) disposed in said first annular frame or said second annular frame; wherein said securement pin and said securement aperture disposed on said first or second annular frame of said first and second stanchions to allow said securement aperture of said first stanchion to insertingly receive said securement pin of said second stanchion to removably couple said first stanchion to said second stanchion (see figs).  This is taught for the purpose of securely connecting adjacent stanchion posts to each other.   
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have further provided the modified stanchion of Supples with a securement assembly, as further taught by Kreller above, for the purpose of securely connecting adjacent stanchion posts to each other.    
Re Clm 16:  Supples as modified by Kreller in claim 1 above discloses wherein said elongate member comprises an elongate tubular member (Supples, see figs). 
Re Clm 17:  Supples as modified by Kreller above fails to explicitly show an inner tubular member disposed inside of said elongate tubular member, said inner tubular member having an inner tubular member first end coupled to said base second side and an inner tubular member second end coupled proximate said member second end.   However, Examiner takes OFFICIAL NOTICE that providing inner reinforcement posts internal of hollow/tubular posts or sleeves is extremely common in the art.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have provided an inner tubular member disposed inside of said 
Re Clm 18:  Examiner notes that while the relied upon references fail to disclose a specific color of the elongate member, due to a lack of criticality it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have provided the elongate member with a color chosen from one of those claimed that would either (a) blend in with the surroundings for a more neutral look or (b) provide high visibility such that workers could easily spot posts thereby reducing possibility of injury.  
Re Clms 19 and 20:  Supples as modified above discloses a gusset barrier connector (surfaces of the gusset barriers including the aperture on the gussets as shown in fig 5) disposed on at least one of said plurality of gussets, said gusset barrier connector capable of removably securing a barrier to said stanchion, wherein said gusset barrier connector comprises a gusset barrier connector aperture (see fig 5) capable of being aligned with a barrier connector aperture through which a barrier fastener passes to removably secure a barrier to said stanchion.  Examiner notes that the prior art shows structure that is capable of performing the functional language as provided in the claims.  
Allowable Subject Matter
Claims 2-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or otherwise be combinable to suggest a second plurality of gussets wherein said gusset edge is connected to said first frame inner edge.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN PETER MASINICK whose telephone number is (571)270-3060.  The examiner can normally be reached on Monday-Friday 8a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN P MASINICK/               Primary Examiner, Art Unit 3678